        Case 1:15-cr-00095-AJN Document 3193 Filed 04/15/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              4/15/21


  United States of America,

                 –v–
                                                                    15-cr-95-66 (AJN)
  Tambobwe Moore,
                                                                         ORDER
                         Defendant.


ALISON J. NATHAN, District Judge:

       The status conference on alleged violations of supervised release in this matter is

currently scheduled for April 23, 2021 at 11 a.m is hereby ADJOURNED to April 29, 2021 at

11:00 a.m. In light of the COVID-19 public health crisis, there are significant issues related to

in-court proceedings. If the Defendant is willing to waive his physical presence, this proceeding

will be conducted remotely. To that end, defense counsel shall confer with the Defendant

regarding waiving his physical presence and provide the attached waiver form to him. If the

Defendant consents and is able to sign the form (either personally or, in accordance with

Standing Order 20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file

the executed form at least 48 hours prior to the proceeding. In the event the Defendant

consents, but counsel is unable to obtain or affix the Defendant’s signature on the form, the

Court will conduct an inquiry at the outset of the proceeding to determine whether it is

appropriate for the Court to add the Defendant’s signature to the form. If Mr. Moore agrees to

proceed remotely, defense counsel shall indicate to the Court whether videoconference

technology is reasonably available to him by no later than April 22, 2021.

       In addition, the parties are hereby ORDERED to meet and confer and submit a joint letter

indicating how they wish to proceed at the conference by no later than April 23, 2021.
      Case 1:15-cr-00095-AJN Document 3193 Filed 04/15/21 Page 2 of 4




     SO ORDERED.


Dated: April 15, 2021
       New York, New York
                                     ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge
           Case 1:15-cr-00095-AJN Document 3193
                                           2956 Filed 04/15/21
                                                      08/10/20 Page 3
                                                                    2 of 4
                                                                         3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                             -v-                                        PRESENT AT CRIMINAL
                                                                        PROCEEDING
                   TAMBOBWE MOORE,
                                       Defendant.                         15-CR-95 (AJN)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Conference

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time the conditions of my release on supervision or my remand
         to custody are discussed. I have discussed these issues with my attorney and wish to give
         up my right to be present at the conferences. By signing this document, I wish to advise
         the court that I willingly give up my right to be present at the conferences in my case for
         the period of time in which access to the courthouse has been restricted on account of
         the COVID-19 pandemic. I request that my attorney be permitted to represent my
         interests at the proceedings even though I will not be present.


Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant


         I hereby affirm that I am aware of my obligation to discuss with my client the
         specifications of violation of supervised release, my client’s rights to attend and
         participate in the criminal proceedings encompassed by this waiver, and this waiver form.
         I affirm that my client knowingly and voluntarily consents to the proceedings being held
         with my client and me both participating remotely.


Date:              __________________________                        _____________________________
                   Print Name                                        Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:




                                                               2
        Case 1:15-cr-00095-AJN Document 3193
                                        2956 Filed 04/15/21
                                                   08/10/20 Page 4
                                                                 3 of 4
                                                                      3




I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:                 _________________________
                      Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                3
